In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-10-00129-CR
        ______________________________


          TIMOTHY PARMER, Appellant

                         V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 402nd Judicial District Court
                Wood County, Texas
           Trial Court No. 20,401-2008




    Before Morriss, C.J., Carter and Moseley, JJ.
   Memorandum Opinion by Chief Justice Morriss
                                 MEMORANDUM OPINION

       Timothy Parmer appeals from the adjudication of his guilt for the offense of aggravated

assault with a deadly weapon. After adjudicating Parmer guilty, the trial court sentenced Parmer

to twenty years’ imprisonment.

       Parmer’s attorney on appeal—different from his trial counsel—has filed a brief which

discusses the record and reviews the proceedings in detail.       Counsel has thus provided a

professional evaluation of the record demonstrating why, in effect, there are no arguable grounds

to be advanced. This meets the requirements of Anders v. California, 386 U.S. 738 (1967);

Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807

(Tex. Crim. App. [Panel Op.] 1978).

       On December 22, 2010, counsel mailed to Parmer a copy of the brief and of counsel’s

motion asking this Court for permission to withdraw as counsel, informing Parmer of his right to

file a pro se response and of his right to review the record. We also contacted Parmer by letter

informing him that any pro se response was due on or before January 31, 2011. As of the date of

this opinion, Parmer has not contacted this Court.

       We have independently reviewed the clerk’s record and the reporter’s record, and we agree

that no arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex.

Crim. App. 2005).




                                                2
         If we determine that an appeal is without merit and is frivolous, the appeal must be

dismissed or the judgment affirmed. See Anders, 386 U.S. 738. Because we find the appeal to

be wholly frivolous, we affirm the judgment of the trial court.1




                                                        Josh R. Morriss, III
                                                        Chief Justice

Date Submitted:             March 9, 2011
Date Decided:               March 11, 2011

Do Not Publish




1
 Since we agree this case presents no reversible error, we also, in accordance with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 68.4.

                                                            3